Citation Nr: 1203601	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This case comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In September 2011, the case was remanded for further development.

On appeal the Veteran has raised the issue of entitlement to service connection for heart disease and diabetes mellitus to include secondary to Agent Orange exposure.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran filed a request to withdraw his claims of entitlement to service connection for hearing loss, tinnitus, and a skin disorder.


CONCLUSION OF LAW

The criteria to withdraw an appeal to the issues of entitlement to service connection for hearing loss, tinnitus, and a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  Id.  

In the present case, in January 2012, the appellant, through his representative, withdrew his appeal concerning the issues of entitlement to service connection for a hearing loss, tinnitus, and a skin disorder.  As there remain no allegations of error of fact or law for appellate consideration concerning these issues, the Board does not have jurisdiction to review these claims.  The appeal is therefore dismissed.


ORDER

The issues of entitlement to service connection for a skin disorder, hearing loss, and tinnitus are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


